[Cite as State v. Pennington, 2014-Ohio-992.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :     CASE NO. CA2013-09-076

                                                  :            DECISION
  - vs -                                                        3/17/2014
                                                  :

KENNETH R. PENNINGTON,                            :

        Defendant-Appellant.                      :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 13CR29202


David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellee

Diehl & Hubbell, LLC, Martin E. Hubbell, 304 East Warren Street, Lebanon, Ohio 45036, for
defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Warren County Court of Common Pleas, and upon the brief filed by appellant's counsel.

        {¶ 2} Counsel for defendant-appellant, Kenneth Pennington, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1)
                                                                      Warren CA2013-09-076

indicates that a careful review of the record from the proceedings below fails to disclose any

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists on potential error "that might arguably support the appeal,"

Anders, at 744, 87 S.Ct. at 1400; (3) requests that this court review the record independently

to determine whether the proceedings are free from prejudicial error and without infringement

of appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       RINGLAND, P.J., S. POWELL and HENDRICKSON, JJ., concur.




                                             -2-